Citation Nr: 9922922	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for a skin disorder, major depression, and post-
traumatic stress disorder (PTSD).  The veteran's notice of 
disagreement was received in May 1997.  A statement of the 
case was mailed to the veteran in July 1997.  The veteran's 
substantive appeal was received in September 1997.  In a 
November 1997 rating decision, entitlement to service 
connection for PTSD was granted and was rated as 50 percent 
disabling effective from August 15, 1996.  In December 1997, 
a notice of disagreement as to the assigned rating was 
received.  In an August 1998 rating decision, the RO 
increased the veteran's disability rating for PTSD to 70 
percent effective from September 1, 1997, and granted 
entitlement to a total disability rating based on individual 
unemployability effective from September 1, 1997.  
Entitlement to special monthly compensation and Dependents' 
Educational Assistance benefits were denied.  The veteran did 
not appeal the denial of special monthly compensation and 
Dependents' Educational Assistance benefits.  As such, 
neither of those issues is in appellate status and before the 
Board at this time.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's diagnosed skin disability to include 
various keratoses, lipomas, lipomatas, or subcutaneous 
nodules, is not presumptively recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  There is no competent medical evidence establishing a 
nexus between the veteran's currently diagnosed skin 
disability and service.  

4.  Major depression is not currently diagnosed.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for skin disability due to Agent Orange exposure 
or for major depression.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that service connection is 
warranted for a skin disorder as due to Agent Orange 
exposure.  In addition, the veteran contends that service 
connection is warranted for major depression.  

Skin Disorder

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam.  A careful review of the veteran's service 
medical records also reveals that they are entirely negative 
for any evidence pertaining to the veteran's claimed skin 
disorder due to Agent Orange exposure.  On separation 
examination in June 1970, the veteran had no pertinent 
complaints and all pertinent findings were normal.

The veteran's initial claim seeking service connection for a 
skin disorder due to Agent Orange exposure was received in 
August 1996.  At that time, the veteran claimed to have been 
exposed to Agent Orange in service.

A review of the post-service medical evidence shows that the 
veteran has had multiple skin lesions excised from multiple 
areas of his body.  Treatment records from the Valdese 
General Hospital show that the veteran had a benign 
seborrheic keratosis removed from his left ear in March 1977.  
In July 1981, the veteran had 2 benign seborrheic keratoses 
removed from his left ear and the right side of his nose.  In 
May 1984, the veteran had multiple lipomas removed from the 
right posterior upper arm, the posterior upper elbow region, 
the upper posterior right forearm, the left antecubital area, 
the right anterior upper thigh, the right lower anterior 
thigh, the mid-sternal area, and from the right side.  In 
June 1989, the veteran had multiple seborrheic keratoses, 
lipomatas, nevus, cysts, and a subepidermal fibrosis removed.  
In October 1992, the veteran had multiple seborrheic 
keratoses and lipomas removed.  In addition, he was diagnosed 
as having phimosis.  

The Board notes that the treatment records from the Valdese 
General Hospital do not reflect any medical opinion regarding 
the etiology or date of onset of the veteran's various skin 
problems.  

At the time of his October 1996 VA psychiatric examination, 
the veteran reported that he had chloracne, but there is no 
diagnosis of that disorder of record.  Likewise, the veteran 
reported to various VA examiners that he had Agent Orange 
exposure and/or skin cancer.  However, there is no 
independent diagnosis of Agent Orange exposure and/or skin 
cancer.  In September 1997, the veteran was treated by the VA 
for multiple actinic keratoses and several small subcutaneous 
nodules of the arms, back, and legs.  The Board notes that 
the VA treatment records do not reflect any medical opinion 
regarding the etiology or date of onset of the veteran's 
various skin problems.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well-
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his skin 
disability had its onset due to exposure to Agent Orange or 
during service, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between service and his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met and the veteran's assertions are supported 
by the evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain diseases, when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (!998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service.  The Board 
initially notes that it is clear that the veteran served in 
Vietnam.  However, it is unclear whether the veteran was 
actually exposed to any herbicide agents in service.  In this 
regard, it is noted that the veteran does not currently have 
a diagnosis of any disorder presumptively recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  As the veteran does not have a diagnosis for one of 
the disorders specifically enumerated in 38 C.F.R. 
§ 3.309(e), the presumption of exposure to Agent Orange or 
other herbicide agents is unavailable to him.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  The Board notes that VA 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b 
previously contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
However, pursuant to McCartt, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, that the 
veteran has contended within his original claim that he was 
exposed to Agent Orange in service and solely for purposes of 
determining the well-groundedness of his claim, these 
contentions will be considered credible by the Board.  See 
King, supra.

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board again notes that there is no credible evidence of 
record indicating that the veteran has any of the conditions 
specified within 38 C.F.R. § 3.309(e).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
his diagnosed skin disability is etiologically related to 
exposure to herbicide agents used in Vietnam.

Furthermore, having carefully reviewed the entire record, 
even conceding exposure to herbicide agents, for the purpose 
of discussion, the Board finds that there is no medical 
evidence of record suggesting a connection between herbicide 
agents exposure and the veteran's diagnosed skin disability.

In this regard, service medical records are entirely negative 
for any pertinent complaints or findings.  Although the 
medical record clearly indicates the veteran has been 
diagnosed with skin disability, the diagnosis was not made 
until 1977.  There is no documentary medical evidence that 
any of the veteran's various keratoses, lipomas, lipomatas, 
or subcutaneous nodules are related to any exposure to 
herbicide agents.  All medical records, to include all VA 
medical records and all private medical records, are entirely 
negative for any discussion of a nexus between the veteran's 
diagnosed skin disability and his claimed exposure to 
herbicide agents.

Thus, there is no medical evidence that the veteran's 
diagnosed skin disability is etiologically related to 
exposure to herbicide agents in service.  As such, all of the 
criteria of Caluza have not been satisfied.  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for skin disability on either a presumptive or 
direct basis must fail.  

The veteran contends, in essence, that service connection is 
warranted for skin disability as due to Agent Orange 
exposure.  




Major Depression

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The threshold question which the Board must address as to 
this issue is whether the veteran has presented a well-
grounded claim.  The requirements for a well-grounded claim 
are cited above.  

In addition, the Board notes that although the veteran 
asserts that he has major depression which had its onset 
during service, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage; Heuer.  As such, the Board 
will review the record to assess whether all three of the 
criteria of Caluza are met and the veteran's assertions are 
supported by the evidence of record.

The service medical records are negative for any treatment or 
diagnosis of major depression.  The veteran was discharged in 
July 1970.  In August 1996, the veteran filed a claim of 
service connection for PTSD.  In October 1996, he was 
afforded a VA psychiatric examination.  At that time, the 
examiner indicated that the veteran had symptoms of PTSD, his 
current psychiatric disability, characterized as major 
depression was due to childhood, preservice stressors.  In 
July 1997, the veteran was reevaluated by the VA when he was 
hospitalized for psychiatric treatment.  At that time, the 
examiner determined that the veteran did in fact have PTSD as 
well as dysthymic disorder.  Major depression was ruled out 
as a diagnosis.  In an August 1997 letter, another VA 
examiner confirmed that the veteran did in fact have PTSD.  
In October 1991, a private psychotherapist indicated that he 
had treated the veteran from May 1996 through September 1997 
for PTSD.  In December 1997, the veteran was afforded another 
VA psychiatric examination.  Again, PTSD and dysthymic 
disorder were diagnosed.  Subsequent treatment records show 
continued treatment for PTSD.  As noted in the introductory 
portion of this decision, the veteran is service-connected 
for PTSD based on the aforementioned diagnoses of that 
disability.  The veteran is not currently diagnosed as having 
major depression.  The initial diagnosis of that disability 
in October 1996 was made when the examiner was unable to 
verify that the veteran had PTSD.  Thereafter, it was 
determined on numerous occasions that the veteran actually 
had PTSD as well as dysthymic disorder.  Major depression was 
ruled out.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of major 
depression.  Therefore, the Board finds that although the 
veteran currently asserts that he should be service-connected 
for major depression, he has not submitted any competent 
medical evidence to support his allegation.  In fact, it 
appears that the veteran was actually seeking service 
connection for his psychiatric impairment, which has been 
granted and determined to be PTSD.  As noted, the Court has 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Grottveit citing Tirpak.  In 
this case, there is no supporting evidence in the veteran's 
claim for service connection.

In summary, there is no current competent medical evidence of 
a current diagnosis of major depression.  As such, all of the 
prongs of Caluza are not satisfied.  In the absence of proof 
of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Therefore, in light of the foregoing, the veteran's claim for 
service connection for major depression must fail.  

Since the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.

ORDER

The appeal as to the issue of entitlement to service 
connection for skin disability due to Agent Orange exposure 
or for major depression are denied as not well-grounded.


REMAND

In a November 1997 rating decision, entitlement to service 
connection for PTSD was granted and was rated as 50 percent 
disabling effective from August 15, 1996.  In December 1997, 
a notice of disagreement as to the assigned rating was 
received.  In his notice of disagreement, the veteran 
indicated that he was seeking entitlement to a 100 percent 
schedular rating.  In an August 1998 rating decision, the RO 
increased the veteran's disability rating for PTSD to 70 
percent effective from September 1, 1997, and granted 
entitlement to a total disability rating based on individual 
unemployability effective from September 1, 1997.  

The Board notes that although the RO granted a total 
disability rating based on individual unemployability 
effective from September 1, 1997, the veteran disagreed with 
the assigned 50 percent rating granted effective the date of 
service connection.  The veteran is seeking a 100 percent 
rating effective from the date service connection was 
effective.  As such, the RO is now required to send the 
veteran a statement of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 19.29, 19.30 
(1998).

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO has basically 
assigned staged ratings.  Therefore, upon remand, the issue 
with regard to PTSD is "the veteran's dissatisfaction with 
the initial rating assigned following a grant of service 
connection for PTSD."

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
the veteran's dissatisfaction with the 
initial rating assigned following a grant 
of service connection for PTSD in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration if the veteran perfects his appeal.  The 
veteran need take no action until he is further informed, 
but he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals






